 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe E. B. Malone Corporation, Bassett Bedding Di-vision and Robert Scott Pickens. Case 1-CA-2075230 November 1984DECISION AND ORDERBY-CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 27 June 1984 Administrative Law JudgeRobert A thannasi issued the attached decisionThe Respondent filed exceptions and a supportingbrief, and the General Counsel filed an answeringbrief in support of the decisionThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord m light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2 and to adopt the recommendedOrder 3ORDERThe National Labor Relations Board adopts therecommended Order of the admimstrative lawjudge and orders that the Respondent, The E BMalone Corporation, Bassett Bedding Division,Amherst, New Hampshire, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Order, except that the attached notice is sub-stituted for that of the admmistratrire law judge1 The Respondent has _excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are Incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cif 1951)We have carefully examined the record and find no basis for reversingthe findings2 Chairman Dotson and Member Hunter find It unnecessary to rely onJ P Hamer Lumber Co. 241 NLRB 613 (1979), in adopting the judge'sdecision3 We will Issue a new notice to conform with the judge s recommend-ed OrderAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT discharge, discipline, or otherwisediscnmmate against our employees in regard totheir hire or tenure of employment or any terms orcondition of their employment because they engagein protected concerted activityWE WILL NOT interrogate our employees con-cerning their participation in protected concertedactivityWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer Robert Pickens and Jerry Rushfull and immediate reinstatement to their formerjobs or, if those jobs no longer exist, to substantial-ly equivalent positions, without prejudice to theirseniority or other rights and privileges, and WEWILL make them and Edward Leonard whole forany loss of earnings or benefits they may have suf-fered as a result of their unlawful discharges, plusinterestWE WILL expunge from our files any referenceto the discharges of Robert Pickens, Edward Leon-ard, and Jerry Rush and notify them in writing thatthis has been done and that evidence of their un-lawful discharges will not be used as a basis forfuture personnel actions against themTHE E B MALONE CORPORATION,BASSETT BEDDING DIVISIONDECISIONSTATEMENT OF THE CASEROBERT A GIANNASI, Administrative Law JudgeThis case was tried on November 28, 1983, in Boston,Massachusetts The complaint alleges that Respondentviolated Section 8(a)(1) of the Act by discharging em-ployees Robert Pickens, Edward Leonard, and JerryRush for engaging in protected concerted activities,more precisely, for refusing to work overtime in order toprotest Respondent's policy regarding employee tele-phone use It also alleges as violative of Section 8(a)(1)the coercive interrogation of employees The Respondentfiled an answer denying the substantive allegations of thecomplaint The General Counsel filed a posttnal brief insupport of the complaint The Respondent failed to file abriefOn the entire record, including the testimony of thewitnesses and my observation of their demeanor, I makethe followingFINDINGS OF FACTI THE BUSINESS OF RESPONDENTc_Respondent, a Florida corporation, operates a plant inAmherst, New Hampshire, where it is engaged in themanufacture, sale, and distribution of matresses, boxsprings, and related products In the course of its oper-ations, Respondent annually receives goods and materials273 NLRB No 16 B MALONE CORP79valued in excess of $50,0004rectly from points locatedoutside the State of New Hampshire and ships productsvalued in excess of $50,000 directly- to points. outside OfNew Hampshire. Accordingly; I find, as Respondentadmits• that it is an employer , engaged_ in commercewithin, the meaning of, :Section 2(2), -(6), and (7) of the', Act._THE UNFAIR LABOR PRACTICE ALLEGATIONSA. The Fdcis - -'†.On February 9,. 1983, the date of the incident whichprecipitated. this litigation, Respondent employed 10people, at its Amherst plant. † The supervisory staff. -wascomposed of Orville Dale Cooney, known as DaleCooney, and David Cooney. Dale Cooney is the highestofficial at the Amherst location and he serves as the op-erations manager; he reports to the regional manager ofRespondent. David Cooney is his son, his plant, foreman,and served as acting plant superintendent from, aboutJanuary 10, 1983, until the end of March 1983. Dale'swife, Stella, was the office clerk or secretary. The re-mainder of the work force was composed of six producttion employees- and† one truckdriver. None of Respond-;ent's employees are represented by a union.In January 1983, the 'employees worked a normalworkweek-7 a.m. to 3:30--,with a, one-half hour lunch7-break and two 15-minute breaks. During the first week in †-February, the employees were notified that they wouldbe required to work an extra hour, per day the followingweek,. beginning .On -Monday, February 7, 1983, because.of an increased workload -Employee Robert Pickens wasnotified orally by David Cooney of the overtime:sched-ule on Wednesday, February † 2. Employee EdwardLeonard Was also similarly notified orally- by David,Cooney 1†On' Monday, February 7, the first day of. the scheduledovertime, the employees did not work overtime because:they were released early due to a snowstorm On Tues-;day,, February 8, Leonard,. who, performed, shipping andreceiving work and sometimes drovea truck, was told tostay home because-low production on Monday meant noshipping work. was ,available.,,on Tuesday.. Pickens didwork on ,Tuesday 'and he worked the -required overtimeuntil 4-30 p.m.† .†On Friday, February 4,. David Cooney approachedRobert Pickens and other employees, eating lunch, in thebreak area of the plant. He complained that the_ employ-ees were spending too much time in 'the restroom andwere talking excessively during' working hours and that,as a result, production had decreased. .None of, the em-ployees responded to his criticism.Dale Cooney testified that employees were ordinarily verbally ad-vised of required oveftime or "extended workweek" schedules 1 week inadvance and that, subsequently. a confirming written notice would _beposted on the f-..ployees' bulletin board He' further testified that such anotice was in fact posted during the first week of February AccordingtoDale Cooney, the notice was written and posted .by David CooneyDavid Cooney did not testify_ in' this proceeding No such notice was pro-vided or submitted in evidence since, according to Cooney. it had' beenthrown away or destroyed The only two employees who testified in thisproceeding, Pickens and Leonard, stated that they did not see any suchnoticeDuring the day . on _Tuesday, February 8, DavidCooney again approached, ROberl Placer's, and other em-ployees during lunch. He again complained that the ernr:ployees were spending, too much time, in ,the _restroomand, talking too much during working, hours One em-ployee tried to joke about Cooney'S_complanit that lightswere left on in the restroom, but, Cooney,cut,him off bystating that he did not "like,wisecracks." _-The next day, Wednesday,- February 9, Cooney againapproached Pickens and a group_ of env- loyees during.lunch. Cooney told them that they ,cOuld no longer usethe-telephone in the ,office, except for emergencies. Pick-ens and another person complained that the, employeeshad not , abused, the privilege, of, ,using • the, telephonewhich was Situated in the plant superintendent's office,and was the only telephone in, the;plant to which theem-ployees had access.: Pickens, also made a remark to theeffect that the Respondent was a "Communist compa-,-ny." 2After Cooney left, the employees _discussed . his ,re-,.marks concerning the use of the telephone ,,and, therewere comments that Respondent's policy in this respectwas "not fair." During the afternoon break at 2:30 p.m , .Pickens and the same employees who had been presentduring lunch discussed what they perceived as an unfairchange in policy concerning' the' use of the telephone.Pickens said that in view of Respondent's treatment ofthe employees‡complaints during the lunch 'period anda prohibition against the use -Of the telephone‡the em-ployees' should "all leave at' the regUlar quitting time."All of' the employees agreed That- they should leave at3:30 that afternoon. One empleyee, Leonard, told ,Pick-ens that he already had permission to leave early-for'per-sonal reasons The employees returned AO work after theend of the break.At .3:30 the employees all 'left' their work, stations,punched out, and left the'building:3.As they were leav-ing, Dale Cooney saw them and said, "I thought youguys were working overtime tonight" According toPickens' testimony, he respbrid…d, "Well,- we're not be-cause you're not going tO let us' use the phdne." the'em--plOyees then left the plant:4†2 Respondent's employee handbook‡which apparently governs com-panywide operations and is not limited to Respondent's Amherst plant‡ -provides, that "Employees are not permitted to receive telephone calls ormessages during working hours, except in cases of emergency" Thehandbook is silent with respect to outgoing telephone calls Despite,the-handhook rule, however, there is considerable evidence 'to the effect thatthe rule was not strictljr followed at' the' Amherst plant prior to'February9, 1984 Employees were regularly allowed to receive and to make none-mergency personal calls and they did so with permission during 'lunchand breaks Whatever the exact,nature,of the rule before February 9, theRespondent clearly meant to enforce the rule more strictly after Febru-_ary 9 and the ernployees perceived a change in policy' in the use of the.telephone3 Six employees left the building at the same.time Robert-ert Pickens,Rush, Leonard, Dana Gauthier, Peter Pasquali; e'nd Mark Pickens All.were expected to work until 4 30 pm.  with the exception of Leonard.who was given permission to leave early, and Mark Pickens, a new,em- .ploye-e who was not required t6 work overtime A seventh emriloyee, thetruckdriver, was also not required to work overtime, but nevertheleXs,re-mained at work to help David Cooney start-a truck,†4 Pickens' testimony in this, regard was corroborated'by both Leonard,and Cooney himself Leonard testified that, in,response to Cooney's in-,Continued. — 80DECISIONS OF NATIONAL LABOR 'RELATIONS BOARD-Neither Pickens 'nor any:Other employee indicated that•they would refuse :to work 'overtirrie, on any day' otherthan February 9, "That" sank* afternbbn, David "Cooney called Several ofthe "emkloyees at home. According to Pickens' uncontraldieted testimony,-DavidfCOoney talked to Pickens andasked him." about not working dyertnne that evening:-Pickens responded that Respondent. treated the employ-'es 'with. "disrespect" and that they would treat 'Re-spdndent "the'SAine iVay." Cooney- sirrifily Said, "Thanksa lot, we'll ne'seding you."'Dale Cooney tes-tified that he subsequently had a con-versation with David -COcineY at approximately 4:30 thatafternoon: David -inforrried him that he- had si5Oken withsome" of the employees bYttelephone and had been- t†ldthat. the'employees'"had nieeting-at the break time andbecause of the use of the .telephOne they de-cided theY'd-leave -af. 3:30."•'"'The next day, February 10, several of the employeesarrived at the Odin at the usual Starting tune-prepared tosa to work. •Wherii'Pickens•-came into the plant, David"CooneY, asked' him what' he.•was "doing here.''' Pickens.said he "came _fo work." According 'td Pickens, the re--.maindei of the converSatioroVerit as follows: -4- •-:And he said,'. '.'You don't work here any more.",,Ty- And Ir said, !,`You didn't tell me that last night.," •And he goes, "Well, you're fired." 'And'! said, "For.- what reason?"., And he _says, 'No, reason." 0I"."Pretty 'good,. Dave, there's no reason to fire me."And then his father, Dale Cooney, came around thecorner and said, "Get out of here. you don!t work,--there any 'more." And I said, "Well, ..why was Ifired?'!. And he, goes, !Tor a unionized meeting.",And I said, "Okay, I'll be back to pick my check up- on Friday." -And I left 'And.!, think because- I, left Imight have ,:.mtittered an. 'obscenity -under ,-mybreath.5,Employees Edward Leonard:, and ,.:Jerry Rush arrivedat,he.piant about 7,a m._ on,February 10 When they ap-proached the timecard rack they, .nOticed that their, time-,cards were missing. David Cooney then approached'them and asked them to ,come to his father Dale's office. -All thiee men .Vent to:rhe office-where they diet withDale Cooney. ,Dale Cooney asked Rush if he -participat-ed in a "little meeting." Rush said, "I talked to -Scott.Pickens, if that's" *hat you mean." Dale Codney then',asked Leonard the sarne question. Lednard replied, that.he did, not, but that Pickens had asked him to ,leave at3:30 .:p.m. - with the other employees and that'-he told •Pickens- that he already had permissionto leaVe at 330',,p,m. Dale- Coeney Ihen again asked' if he ha.d)particirtat-J•quiry Conceiiing the "erinplOYee; working overtime', Pickens' responded,because you won't let' td use the phone" And Cooney 'admittedthat' Pickent advised him that the employees Were leaving at 3 30'p mbecause "[Thu cannot make us work overtime and you will not let ususe the telephone"•'• ""••'-.5 Dale Cooney'demed That he 'mentioried anything to Plekens about a'"unionized meeting" He testified that, on•seeing' Pickens that' morning, •he informed_ Pickens that', he was "no longer 'employed there" and toldhint to le'aVe' Pickers asked for an explanatidii but Coney refused togive luni oneed in, the' meeting and • Leonard simply said, "No."- DaleCdoney then 'said, "You're both terminated- for 'partici-pting in an illegal meeting."The above 'accounts of what transpired on February10 are baSed on the -credited' testimony of Leonard andPickens who -impressed me'aS. dandid and reliable wit-nesses. Dale Cooney's account of the conversations didnot include the reference to meetings held by the em-ployees the day before. Cooney also denied that Leonardmentioned that he had permission ,to leave early the daybefore According to Cooney, he simply asked Leonard,and Rush if they knew they were supposed to work until430 p.m. and when they said they did, he fired them. He'did 'admit, ho‡Vever,j- that Rush attempted to interject"something" about the telephone and I informed hurl thatI did 'not want to discuss the telephone." The accountsof-Pickens and Leonard are more plausible. First of 'all,-Pickens testified that Dale Cooney had mentioned par-ticipation' nil a "unionized meeting" as the reason-for hisdischarge.' That testunony is thus/ compatible with that ofLeonard_ that Cooney was concerned with the' meetingitself.- In contrast; Cooney's testimony conceining the'Subject of me&tingS'Was contradictory and thus unreliL •able. He originally 'testified that he became aware of theemployee meeting, concerning telephone privileges 'onthe afternoon of February 9, after being so informed byhis' son David, who had learned of the meeting during.'his postwalkout telephone conVeratiods with employees..Subsequently, however, Cooney 'testified that he '-'couldnot have -possibly Mentioned 'a "Meeting- in 'his -February10 conversations with Pickens, -.Leonard, and Rush, be-'cal*, at-that juncture, he was unaware of the employeeshaving- had any meeting..Secondl Dale Cooney's denial-.that' any mention was made' in this meeting by' Lednardthat he had permission to leave early is implausible. It isiuncontested that David Cooney did indeed grant ,L'eon-ard permission to • -leave early. Aceording to DaleCooney.; he' 'wasfirst notified of'--this 'fact sometime 'in'March when an investigator Mr the State unemploymentcOmpensatidn commiSsion called, EMI with ,this informa-tion. He 'then eheek'ed v",,ith his son, David tooney,-fled that' Leona-rd 'had permission. to leave early and, onMarch 9, -1983; 'offered Leonard. reinstatement.' It is in-conceivable to me that the Cdoneys wbuld not haveknown about Leonard having had permission. to leave•early or that Leonard-2-with his job on the line=wOuldhaVe failed to Mentioned, it during the discharge 'inter-view. I find it More: likely that-Leonard did mention thefact, as he 'testified. 'For these 'reasons, I . find , Leonard's'version of the- February 10 'meeting more credible thanDal& Cooney's version and .I also find credible Pickens'testimony that Dale Cooney` "mentioned a "unionizedmeeting" in their conversation on the same day.•1,B. Discussion and Analysis. Respondent admits that it discharged, employees,Pick-ens; Leonard, and Rush because they walked out at 3:30p.m on February 9- and refused- to work overtime Onthat' day 6 The- remarks of Dale Co-oney to the ferminat-..,G'1.11 its answei, Resjpondent states as follows-•Continued E B MALONE CORP81ed employees on February lb confirms not only thereason for the discharges, but also Respondent's concernover the employees' walking out and the meeting thatpreceded it. It is clear that the walkout, instigated byPickens, was based on his and other employees' concernat Respondent's change in policy regarding the use ofthe telephone. This was a working condition and a legiti-mate concern of the employees. They discussed theproblem, decided in concert to withhold their labor, -andwalked out together in protest over the matter. The em-ployees' action was thus a traditional concerted protect-ed activity under Section 7 of the Act and their dis-charge for such activity is violative of the Act. SeeNLRB v. Washington Aluminum Co., 370 U S. 9 (1962),Audio Systems, 239 NLRB 1316 (1979); J. P. HamerLumber Co., 241 NLRB 613 (1979) 7Although protests involving full-scale strikesŠa com-plete withholding of servicesŠare undeniably protected,it is clear that a single concerted refusal to work over-time, in protest of a condition of employment, is alsoprotected by the Act. See Hamer, 241 NLRB at 619,Gulf- Wandes Corp., 233 NLRB 772, 776 (1977); PolytechInc., 195 NLRB 695 (1972). As the Board stated in Poly-tech, 195 NLRB at 695:[There is] a presumption that a single concerted re-fusal to work overtime is a protected strike activity;and that such presumption should be deemed rebut-, ted when and only when the evidence demonstratesthat the stoppage is part of a plan or pattern ofintermittent action which is inconsistent ,with a gen-uine strike or genuine performance by employees ofthe work normally expected of them by† the em-.ployer.The evidence herein shows that the employees' protestwas a single concerted refusal to work overtime and itwas not a part of a plan of intermittent action. The em-ployees had worked overtime the day before They ex-pressed no intent to continue to refuse to work overtimeafter February 9. And they reported for work at theusual time the next day. Respondent failed to establishthat the employees had embarked on a plan of intermit-tent action Respondent did not even attempt to find outabout whether there would be any other disruptions InRespondent's view, one refusal was enough to cause thedischarge. Indeed, Cooney seemed as interested in the[The reason for the discharge of the three employees is that, con-trary to company policy and the best interest of their employer and,after previously agreeing to work additional time on February 9,1983, they left their work stations without cause or provocation7 It is clear, under the above authorities, that the protection of the Actdoes not turn on the reasonableness of the demand, whether there wasadvance notice to the employer of the walkout, or whether prior demandhad been made for a change in the working condition protested In thiscase, however, the Respondent was well aware, prior to the discharges,that the employees objected to the Respondent's telephone policy andthat the walkout was a protest of that policy Pickens mentioned this con-cern to Dale Cooney as he was walking out David Cooney learned ofthis concern when he talked to several employees on the telephone afterthey walked out and arrived at their homes and he relayed the informa-tion to his father And Dale Cooney admittedly cut off Jerry Rushduring the February 10 meeting when Rush tried to object to the tele-phone policy being "unfair" Dale Cooney testified that he said, "I do notwant to discuss the telephone at allfact that the employees had a meetingŠthe essence :ofconcerted activityŠas in the walkout itself. In these cir-cumstances, the evidence clearly supports a finding of aviolation.8, -According to the credited testimony of employeeLeonard, Dale Cooney repeatedly interrogated both himand employee. Rush about whether they participated "ina little meeting." Cooney elicited from each the fact thatthey had participated in a meeting with Pickens wherethe employees talked about walking out in protest ofworking conditions. Of course, the meeting of employ-ees, on their own time, to discuss working conditions andthe possibility of-engaging in protected activity is itselfprotected concerted activity. Such inquiries were madein a coercive setting in the office of a high managementofficial in circumstances where discharge was imminent.There was no lawful purpose for the questioningŠwhichclearly delved into matters protected under the ActŠand there were no assurances given against reprisals.Indeed, reprisals were in fact taken because employees-.engaged in prOtected activites. In these, circumstances,the interrogation vy.as violative of Section 8(a)(1) of theActCONCLUSIONS OF LAW"-†1 By discharging employees Robert Pickens,, Edward,'Leonard, and Jerry Rush for engaging in concerted pro,tected activities, Respondent violated Section 8(a)(1) ofthe Act 9,2 'By interrogating Edward Leonard and -Jerry Rushas to whether they participated in concerted protectedactivities, Respondent violated SectiOn 8(a)(1) of the Act.3.- The above violations constitute unfair labor. pranceswhich affect interstate commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYI shall recommend that Respondent cease and desistfrom the unfair labor practices found herein. Havingfound that Respondent unlawfully terminated employeesPickens, Leonard, and Rush, I shall recommend that itbe ordered to offer employees Pickens and Rush full re-instatement to .their former jobs or, if these jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges,and make them and employee Leonard whole for anyloss of earnings they may have suffered because of Re-spondent's unlawful conduct 10 The amounts due to the8 Even though employee Leonard may have left early because he hadpermission to do so. Respondent's discharge of him with the others wasalso unlawful because it believed he too was engaged in protected con-certed activity See Audio Systems, 239 NLRB at 1319 fn 9, and casesthere cited9 Employees Gauthier and Pasquall were also terminated apparently asa result of the walkout of February 9 The orginal charge filed by Pick-ens alleged five discriminatory firings However, the complaint allegedviolations only as to the discharge of Pickens, Rush, and Leonard'‡ I do not order the reinstatement of Leonard since he was offeredand declined reinstatement The General Counsel does not request thathe be ordered reinstated, but simply asks for backpay for Leonard for theperiod from February 10 to March 9, 1983 I do order the reinstatementContinued 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees shall be computed as provided in E W. Wool-worth Co., 90'NLRB 289 (1950), with interest as,provid-ed in Florida Steel Corp., 231 NLRB 651 (1977)."On these findings of fact and conclusions of law andon the entire record,- I issue the following recommend-ed".ORDERThe 'Respondent, E. B Malone Corporation, .BassettBedding Division, Amherst, New Hampshire, its officers,agents, successors, and assigns, shall -I Cease and desist from(a) Discharging; disciplining, or otherwise' disCrimindt-ing against employees in iegard to th•ir hir† or tenure ofemployment or any term or condition thereof becausethey engage in protected concerted 'activity' within themeaning of Section 7 of the Act.'(b) Interrogating employees concerning their participa-tion in coneerted protected activity.(c) In any Eke or related manner interfering with,re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act(a) Offer to employees Robert Pickens and Jerry Rushimmediate and full reinstatement-to their former jobs or,if-those jobs no longer exist, to substantially equivalentof Rush even though he was rehired in June 1983 because the evidence'shows that he was rehired at a lower wage th'an. he was receiving at thetime of his termination and he was apparently treated as a new employee" See generally Isis Plumbing Co, 138 NLRB 716 (1962)" If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, .and recommendedOrder shall; as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posespositions, without prejudice to their seniority or anyother rights or privileges previously enjoyed, and makethem whole for any loss of earnings and other benefitssuffered as a result of the discrimination against them, inthe, manner set forth in the remedy section of the deci-sion.(b)Remove from its files any reference to the unlawfuldischarges of Robert Pickens, Edward Leonard, andJerry Rusch and notify them in writing that this has beendone :and that their discharges will not be used againstthem in any way.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security, payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d)Post at its place of business in Amherst, NewHampshire, copies of the attached notice marked "Ap-pendix."13 Copies of the notice, on forms provided bythe Regional Director for Region 1, after being signedby the Respondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.- (e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply." If this Order is enforced by a Judgment (if a United States Court ofAppeals, the words in the nonce reading "Posted by Order of the Na-tional Labor Relations Board- shall read "Posted Pursuant to a Judgmentof the' United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board"7